FILED
                             NOT FOR PUBLICATION                             JUN 06 2016

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


TERRELL D. HALL,                                 No. 15-15765

                Plaintiff - Appellant,           D.C. No. 2:13-cv-00324-AC

 v.
                                                 MEMORANDUM*
ADAMS, Officer; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                     Allison Claire, Magistrate Judge, Presiding**

                               Submitted May 24, 2016***

Before:         REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Terrell D. Hall appeals pro se from the district court’s summary judgment

for failure to exhaust administrative remedies in his 42 U.S.C. § 1983 action


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
regarding issues related to the food he was provided at the San Joaquin County

Jail. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Williams

v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015). We reverse and remand.

      The district court properly concluded that defendants carried their initial

burden of showing that there was an existing and generally available administrative

remedy, and that Hall did not exhaust. See Albino v. Baca, 747 F.3d 1162, 1172

(9th Cir. 2014) (en banc) (setting forth respective burdens where defendants argue

that plaintiff failed to exhaust). However, Hall presented evidence that a “slot”

that was supposed to contain blank grievance forms was always empty, defendants

refused to provide him grievance forms, and asking other individuals for forms

would have been futile. Hall therefore met his burden to come forward with

evidence showing “that there is something in his particular case that made the

existing and generally available administrative remedies effectively unavailable to

him.” See id.; see also Nigro v. Sears, Roebuck & Co., 784 F.3d 495, 497 (9th Cir.

2015) (district court cannot “disregard a piece of evidence at the summary

judgment stage solely based on its self-serving nature[,]” even if it is

uncorroborated). Because defendants did not carry their burden of proving that

Hall had not exhausted available administrative remedies, we conclude that

summary judgment was improper and we remand for further proceedings. See


                                           2                                   15-15765
Williams, 775 F.3d at 1191-92 (explaining that “[t]he ultimate burden of proof . . .

remains with the defendants” and rejecting as “a virtual non-sequitur” defendants’

argument about the multiple unrelated appeals that the plaintiff was able to file

successfully).

      In light of our disposition, we do not consider Hall’s contentions regarding

the denial of discovery and denial of appointment of counsel, and the effect of the

denials on the district court’s summary judgment.

      REVERSED and REMANDED.




                                          3                                    15-15765